Title: From George Washington to Richard Henry Lee, 30 April 1779
From: Washington, George
To: Lee, Richard Henry



Sir
Head Quarters Middle Brook April 30th 1779

I was duly honored with your letter of the 28th in behalf of the Committee for Southern affairs, with the inclosed copy of one from the Lt Governor of S. Carolina. The situation of affairs in that quarter has an aspect truly alarming; and though our force here after the troops intended for the Indian expedition are detached will be reduced so low as to afford cause of uneasiness; yet as the interior strength of these states is capable of great exertions on an emergency I cannot but concur with the views of the Committee respecting the Virginia levi⟨es.⟩ I wish they were in greater forwardness than they appear to be, by a letter of the 24th instant from General Scot, a copy of which I transmit. I believe it is one of the terms on which these men are engaged, that they shall be furnished with cloathing, before they march out of the State. This will be a difficulty which no pains should be spared to accommodate—If the cloathing really is not ready, the state should employ its influence to induce the men to proceed with satisfactory assurances that it shall follow as speedily as possible. I doubt not The Committee will take any measures they may think conducive to this end. I shall without delay, send a proportion of officers to take the command.

I think also it will be adviseable to send both Bland’s & Baylors Regiments to the Southward. They should be enabled to engage as many men as they have horses and accoutrements to equip.
We have only two regiments of the Quota of North Carolina in the field. I have already recommended that she should be called upon to complete the rest for the Southern service, in the most expeditious mode; which is certainly that of drafting. I know not what may have been done; but it seems essential this measure should be persued.
I am at a loss what additional measures to advise. Troops from this army cannot possibly be sent for the reasons repeatedly assigned—It seems however necessary, that troops of a better consistence than militia, whose time of service expires almost as soon as they arrive at their destination should be provided. This can only be done by laws in the neighbouring states, for drawing out a body for a longer term. I have the honor to be with great respect & esteem Sir Your most Obedt servt
Go: Washington
P.S. It will be necessary that arms be sent for the levies from this quarter. The Board of War will take the charge of this matter.
